internal_revenue_service number release date index number 468a -------------------------------- ------------------------------------------------------ -------------------------- ----------------------------------------- ------------------------ department of the treasury washington dc person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b06 plr-101826-08 date date legend taxpayer intermediate ----------------------------------------------- ----------------------- ------------------------------------------- ----------------------- parent ----------------------------------------------------------- --------------------------- transferee ------------------------- transferee parent ------------------------------------------------------------ ------------------------------ transferee owner ------------------------------------------------------------ ----------------------------- plant ---------------------------------------------------- ---------------------------------------------------- dear ------------ this letter responds to your request for private_letter_ruling dated date you requested that we rule on the tax consequences under sec_468a of the internal_revenue_code to taxpayer transferee and their qualified nuclear decommissioning funds of the transfer by taxpayer to transferee of plant plr-101826-08 facts taxpayer has represented the following facts and information relating to the ruling_request taxpayer is a single-member limited_liability_company llc that is disregarded for federal tax purposes taxpayer is wholly owned by intermediate a single-member llc that has elected to be treated as a corporation for federal tax purposes intermediate is wholly owned by parent parent files a consolidated tax_return for an affiliated_group and the activities of taxpayer and intermediate are reflected on that return taxpayer is principally engaged in the generation and sale of electricity at wholesale taxpayer has established a qualified nuclear decommissioning fund qdf for each nuclear reactor in plant transferee is a single-member llc disregarded for federal tax purposes transferee is wholly owned by transferee parent an llc that is disregarded for federal tax purposes transferee parent is wholly owned by transferee owner transferee owner files a corporate tax_return that will include the activities of transferee and transferee parent transferee owner specializes in nuclear facility decommissioning services and it ------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------- plant consists of two nuclear reactors -------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------- on ----------------------- taxpayer and transferee parent executed a term sheet describing the principal terms of the transfer of plant taxpayer’s related qdfs and the obligation to decommission plant from taxpayer to transferee transferee will establish and maintain a qdf for each reactor in plant under an arrangement that qualifies as a_trust under applicable state law on -------------------------- the parties executed definitive agreements related to the transfer under these agreements the taxpayer will transfer to transferee plant including the licenses granted by the nuclear regulatory commission nrc the related qdfs and the obligation to decommission plant and decontaminate the land underneath plant the transaction taxpayer will retain ownership of the land underneath plant but will lease the land to transferee and transferee will assume the obligation to decontaminate the land plr-101826-08 will close and the transfer will take place when all regulatory approvals of the transfer including that of the nrc are obtained following the transfer taxpayer will retain access to the site of plant as necessary to operate ---------------------------------------------various other equipment and improvements to the facility in addition taxpayer will have access to the site and personnel of transferee to monitor the decommissioning and site restoration but has no authority to manage or direct these decommissioning activities by transferee taxpayer has requested the following rulings requested ruling pursuant to sec_1_468a-6t the transfer will be treated as a transfer of the assets of taxpayer’s qdf in connection with the sale exchange or other_disposition by taxpayer of all or a portion of taxpayer’s interest in plant to transferee requested ruling taxpayer’s qdfs will not become disqualified by reason of the transfer of the assets in those funds to transferee’s qdfs requested ruling taxpayer’s qdfs will not recognize any gain_or_loss upon the transfer of the assets in those funds to the transferee’s qdfs requested ruling taxpayer will not recognize any income upon the transfer of the assets from taxpayer’s qdfs to the transferee’s qdfs requested ruling transferee’s qdfs established to hold the assets transferred from taxpayer’s qdfs will be treated as satisfying the requirements of sec_468a and sec_1_468a-6t requested ruling transferee will not recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of assets of taxpayer’s qdfs to the transferee’s qdfs requested ruling transferee’s qdfs will not recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of assets of taxpayer’s qdfs to the transferee’s qdfs requested ruling on the date of closing transferee’s qdfs will retain the same basis in the assets received from taxpayer’s qdfs as taxpayer’s qdfs had in such assets immediately prior to the transfer plr-101826-08 requested ruling following the transfer payments of reasonable_compensation by transferee’s qdfs to transferee and its affiliates as compensation_for the performance of reasonable and necessary services in connection with the entombment decontamination dismantlement removal and disposal of structures systems and components of plant as well as any other services constituting nuclear decommissioning costs within the meaning of sec_1_468a-1t b will not constitute self-dealing requested ruling transferee and its affiliates will report as taxable_income amounts received from transferee’s qdfs as payments for or reimbursements of qualifying decommissioning expenditures or any actual or deemed distributions from transferee’s qdfs requested ruling transferee and its affiliates will be entitled to current deductions for amounts paid_or_incurred in connection with the provision of decommissioning services requested ruling taxpayer and its affiliates will not report as taxable_income amounts transferee receives from transferee’s qdfs as payments for or reimbursements of qualifying decommissioning expenditures or any actual or deemed distributions from transferee’s qdfs requested ruling taxpayer and its affiliates will not be entitled to current deductions for amounts transferee pays or incurs in connection with transferee’s provision of decommissioning services law and analysis sec_468a of the code provides that a taxpayer may elect to deduct payments made to a nuclear decommissioning reserve fund that meets the requirements of sec_468a ie a fund that is a qualified nuclear decommissioning fund sec_468a provides that any amount distributed from a qualified nuclear decommissioning fund during any taxable_year is includible in the taxable_income of the taxpayer for that year sec_468a provides that in addition to contributions to a qualified nuclear decommissioning fund that are deductible under sec_468a there is allowable as a deduction the amount of nuclear decommissioning costs with respect to which economic_performance occurs within the meaning of sec_461 during the taxable_year nuclear decommissioning costs are defined in sec_1_468a-1t b as all otherwise plr-101826-08 deductible expenses to be incurred in connection with the entombment decontamination dismantlement removal and disposal of the structures systems and components of a nuclear power plant that has permanently ceased the production of electric energy this term includes all otherwise deductible expenses to be incurred in connection with the preparation for decommissioning such as engineering and other planning expenses and all otherwise deductible expenses such term does not include otherwise deductible expenses to be incurred in connection with the disposal of spent nuclear fuel under the nuclear waste policy act of public law an expense is considered otherwise deductible for purposes of sec_1_468a-1t b if it would be deductible under chapter of the code without regard to sec_280b sec_468a provides that for purposes of sec_4951 a qualified nuclear decommissioning fund is treated as a_trust described in sec_501 sec_1_468a-1t b provides that a qualified nuclear decommissioning fund is a fund that satisfies the requirements of sec_1_468a-5t sec_1_468a-5t a sets out the qualification requirements for nuclear decommissioning funds it provides in part that a qualified nuclear decommissioning fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law sec_1_468a-5t a iii provides that an electing taxpayer can establish and maintain only one qualified nuclear decommissioning fund for each nuclear power plant sec_1_468a-6t provides rules applicable to the transfer of an interest in a nuclear power plant and transfer of the qualified nuclear decommissioning fund where certain requirements are met for purposes of sec_1_468a-6t a nuclear power plant includes a plant that previously qualified as a nuclear power plant and that has permanently ceased to produce electricity sec_1_468a-6t b provides that sec_1_468a-6t applies if-- immediately before the disposition the transferor maintained a qualified nuclear decommissioning fund with respect to the interest disposed of and immediately after the disposition-- i the transferee maintains a qualified nuclear decommissioning fund with respect to the interest acquired plr-101826-08 ii the interest acquired is a qualifying interest of the transferee in the nuclear power plant in connection with the disposition either- i the transferee acquires part or all of the transferor’s qualifying interest in the plant and a proportionate amount of the assets of the transferor’s fund is transferred to a fund of the transferee or ii the transferee acquires the transferor’s entire qualifying interest in the plant and the transferor’s entire fund is transferred to the transferee and the transferee continues to satisfy the requirements of sec_1_468a-5t a iii which permits an electing taxpayer to maintain only one qualified nuclear decommissioning fund for each plant sec_1_468a-6t c provides that a disposition that satisfies the requirements of sec_1_468a-6t b will have the following tax consequences at the time it occurs neither the transferor nor the transferor’s qualified nuclear decommissioning fund will recognize gain_or_loss or otherwise take any income into account by reason of the transfer of a proportionate amount of the assets of the transferor’s qualified nuclear decommissioning fund to the transferee’s qualified nuclear decommissioning fund or by reason of the transfer of the transferor’s entire qualified nuclear decommissioning fund to the transferee for purposes of the regulations under sec_468a this transfer or the transfer of the transferor’s qualified nuclear decommissioning fund will not be considered a distribution of assets by the transferor’s qualified nuclear decommissioning fund neither the transferee nor the transferee’s qualified nuclear decommissioning fund will recognize gain_or_loss or otherwise take any income into account by reason of the transfer of a proportionate amount of the assets of the transferor’s qualified nuclear decommissioning fund to the transferee’s qualified nuclear decommissioning fund or by reason of the transfer of the transferor’s entire qualified nuclear decommissioning fund to the transferee for purposes of the regulations under sec_468a this transfer or the transfer of the transferor’s qualified nuclear decommissioning fund will not constitute a payment or a contribution of assets by the transferee to its qualified nuclear decommissioning fund transfers of assets of a qualified nuclear decommissioning fund to which this section applies do not affect basis thus the transferee’s qualified nuclear decommissioning fund will have a basis in the assets received from the transferor’s plr-101826-08 qualified nuclear decommissioning fund that is the same as the basis of those assets in the transferor’s qualified nuclear decommissioning fund immediately before the distribution under sec_1_468a-6t f the service may treat any disposition of an interest in a nuclear power plant as satisfying the requirements of the regulations if the service determines that such treatment is necessary or appropriate to carry out the purposes of sec_468a sec_1_468a-5t a provides that the assets of a qualified nuclear decommissioning fund are to be used exclusively a to satisfy in whole or in part the liability of the electing taxpayer for decommissioning costs of the nuclear plant to which the fund relates b to pay administrative and other incidental costs of the trust fund and c to the extent not currently required for the purposes described in a and b above to make investments sec_1_468a-5t b provides that except as otherwise provided in sec_1_468a-5t b the excise_taxes imposed by sec_4951 shall apply to each act of self- dealing between a disqualified_person and a nuclear decommissioning fund sec_1_468a-5t b defines self-dealing for purposes of sec_468a and the temporary regulations thereunder as any act described in sec_4951 except i a payment by a nuclear decommissioning fund for the purpose of satisfying in whole or in part the liability of the electing taxpayer for decommissioning costs of the nuclear power plant to which the nuclear decommissioning fund relates ii a withdrawal of an excess_contribution by the electing taxpayer pursuant to the rules of paragraph c of this section iii a withdrawal by the electing taxpayer of amounts that have been treated as distributed under paragraph c of this section iv a payment of amounts remaining in a nuclear decommissioning fund to the electing taxpayer after the termination of such fund as determined under paragraph d of this section v any act described in sec_4951 b or c vi any act that is described in sec_53_4951-1 and is undertaken to facilitate the temporary investment of assets or the payment of reasonable administrative expenses of the nuclear decommissioning fund or plr-101826-08 vii a payment by a nuclear decommissioning fund for the performance of trust functions and certain general banking services by a bank or trust company that is a disqualified_person if the banking services are reasonable and necessary to carry out the purposes of the fund and the compensation paid to the bank or trust company for such services taking into account the fair interest rate for_the_use_of the funds by the bank or trust company is not excessive sec_1_468a-5t b provides that the term disqualified_person includes each person described in sec_4951 and sec_53_4951-1 sec_1_468a-5t c i provides that if at any time during the taxable_year a qualified nuclear decommissioning fund does not satisfy a requirement of sec_1_468a-5 the service may in its discretion disqualify all or a portion of the fund as of the date that the fund does not satisfy such requirements sec_1_468a-5t c provides that if all or any portion of a qualified nuclear decommissioning fund is disqualified under sec_1_468a-5t c the portion of the qualified nuclear decommissioning fund that is disqualified is treated as distributed to the electing taxpayer on the date of the disqualification such a distribution shall be treated for purposes of sec_1001 as a disposition of property held by the qualified nuclear decommissioning fund in addition the electing taxpayer must include in gross_income for the taxable_year that includes the date of disqualification an amount equal to the product of the fair_market_value of the assets of the fund determined as of the date of disqualification reduced by certain amounts including any_tax that is imposed on the income of the fund is attributable to income taken into account before the date of the disqualification or as a result of the disqualification and has not been paid as of the date of the disqualification and the fraction of the qualified nuclear decommissioning fund that was disqualified under sec_1_468a-5t c sec_4951 of the code imposes a tax on each act of self-dealing between a disqualified_person and a_trust described in sec_501 sec_4951 of the code describes self-dealing as any act between the fund and a disqualified_person including direct or indirect sale exchange or leasing of real or personal_property lending of money or other extension of credit furnishing of goods services or facilities payment of compensation or payment or reimbursement of expenses and transfer to or use by or for the benefit of a disqualified_person of the fund's income or assets sec_4951 of the code states that for purposes of paragraph the payment of compensation and the payment or reimbursement of expenses by such trust to a disqualified_person for personal services which are reasonable and necessary to carrying out the exempt_purpose of the trust shall not be an act of self- dealing if the compensation or payment or reimbursement is not excessive plr-101826-08 sec_4951 of the code describes a disqualified_person as including contributors to the fund trustees of the fund owners of or more of a contributor to the fund officers directors and employees of contributors to the fund spouses ancestors lineal_descendants and spouses of lineal_descendants of the preceding persons corporations of which the preceding persons own more than of total combined voting power partnerships of which those persons own more than of the profits interest and trusts_and_estates in which those persons own more than of the beneficial interests conclusions based on the information submitted by taxpayer and expressly conditioned on the transaction taking place with no material_change to the terms and conditions described in material submitted to this office and on nrc approval of the transfer of the plant and related licenses to transferee we reach the following conclusions requested ruling the transfer will be treated as a transfer of the assets of taxpayer’s qdf in connection with the sale exchange or other_disposition by taxpayer of all or a portion of taxpayer’s interest in plant to transferee requested ruling taxpayer’s qdfs will not become disqualified by reason of the transfer of the assets in those funds to transferee’s qdfs requested ruling taxpayer’s qdfs will not recognize any gain_or_loss upon the transfer of the assets in those funds to the transferee’s qdfs requested ruling taxpayer will not recognize any income upon the transfer of the assets from taxpayer’s qdfs to the transferee’s qdfs requested ruling transferee’s qdfs established to hold the assets transferred from taxpayer’s qdfs will be treated as satisfying the requirements of sec_468a and sec_1_468a-6t requested ruling transferee will not recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of assets of taxpayer’s qdfs to the transferee’s qdfs requested ruling transferee’s qdfs will not recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of assets of taxpayer’s qdfs to the transferee’s qdfs plr-101826-08 requested ruling on the date of closing transferee’s qdfs will retain the same basis in the assets received from taxpayer’s qdfs as taxpayer’s qdfs had in such assets immediately prior to the transfer requested ruling based on the facts and circumstances we conclude first that the transferee is a disqualified_person and second that the payments of compensation by the qualified nuclear decommissioning funds to the transferee and its affiliates for the performance of personal services are not acts of self- dealing because they are reasonable in amount and necessary to carrying out the exempt purposes of the qualified nuclear decommissioning funds accordingly we find that payments of reasonable_compensation by the transferee’s qualified nuclear decommissioning funds to the transferee and its affiliates for the performance of reasonable and necessary services in connection with the entombment decontamination dismantlement removal and disposal of structures systems and components of the plants and any other services which would constitute nuclear decommissioning costs under sec_1 468a- 1t b will not constitute self-dealing requested ruling transferee as owner of the qdfs after the transfer will report as taxable_income any actual or deemed distributions from transferee’s qdfs if transferee pays amounts to any other person whether the affiliates of transferee or to an unrelated_person in connection with the provision of decommissioning services or for any other reason the person receiving the payment will report taxable_income in the amount of the payment requested ruling transferee will be entitled to current deductions for amounts paid_or_incurred in connection with the provision of decommissioning services in the year in which economic_performance occurs the person receiving these amounts whether the affiliates of transferee or an unrelated_person will report income as discussed in ruling above and will be entitled to a deduction in the year in which economic_performance occurs under sec_1_468a-2t d and e for example if the qdf pays dollar_figure in to a company affiliated with transferee for decommissioning services performed in the transferee has deemed income of dollar_figure under sec_1_468a-2t d and a deduction of the same amount when economic_performance occurs under sec_1_468a-2t e in addition the affiliated company has dollar_figure in income and may deduct such amounts as it pays for salaries equipment rent or any other expenses that satisfy the rules of chapter of the code requested ruling taxpayer and its affiliates will not report as taxable_income amounts transferee receives from transferee’s qdts as payments for or reimbursements of qualifying decommissioning expenditures or any actual or deemed distributions from transferee’s qdts plr-101826-08 requested ruling taxpayer and its affiliates will not be entitled to deductions for amounts transferee pays or incurs in connection with transferee’s provision of decommissioning services except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above specifically we do not rule or provide any opinion on whether any particular payments by transferee’s qdfs to transferee and its affiliates qualify as nuclear decommissioning costs within the meaning of sec_1_468a-1t b or whether those payments are reasonable in addition no opinion is expressed or implied concerning whether any of the entities described herein as disregarded for tax purposes are properly disregarded for tax purposes this letter_ruling is directed only to the taxpayer that requested it sec_6110 provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s authorized representative we are also sending a copy of this letter_ruling to the industry director natural_resources and construction lm nrc sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs and special industries
